UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ Quarterly Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period endedJune 30, 2012 or o Transition Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File number: 000-54311 CAMPBELL GLOBAL TREND FUND, L.P. (Exact name of Registrant as specified in charter) Delaware 27-1412568 (State of Organization) (IRS Employer Identification Number 2850 Quarry Lake Drive Baltimore, Maryland 21209 (Address of principal executive offices, including zip code) (410) 413-2600 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive data File required to be submitted and posted pursuant to Rule405 of regulation S-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No þ TABLE OF CONTENTS Page PART I — FINANCIAL INFORMATION Item 1. Financial Statements. Condensed Schedules of Investments as ofJune 30, 2012 and December 31, 2011(Unaudited) 3-4 Statements of Financial Condition as ofJune 30, 2012 and December 31, 2011(Unaudited) 5 Statements of Operations for theThree Months andSix Months EndedJune 30, 2012 and2011 (Unaudited) 6 Statements of Cash Flows for theSix Months EndedJune 30, 2012 and2011 (Unaudited) 7 Statements of Changes in Partners’ Capital (Net Asset Value) for theSix Months EndedJune 30, 2012 and2011 (Unaudited) 8-10 Financial Highlights for theThree Months and Six Months EndedJune 30, 2012 and2011 (Unaudited) 11-14 Notes to Financial Statements (Unaudited) 15-20 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 21-25 Item 3. Quantitative and Qualitative Disclosure About Market Risk. 26-30 Item 4. Controls and Procedures. 31 PART II — OTHER INFORMATION Item 1. Legal Proceedings. 32 Item 1A. Risk Factors. 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 32 Item 3. Defaults Upon Senior Securities. 32 Item 4. Mine Safety Disclosures. 32 Item 5. Other Information. 32 Item 6. Exhibits. 32 SIGNATURES 33 CAMPBELL GLOBAL TREND FUND, L.P. CONDENSED SCHEDULE OF INVESTMENTS JUNE 30, 2012 (Unaudited) FIXED INCOME SECURITIES Maturity Face Value Description Fair Value ($) % of Net Asset Value Government And Agency Obligations United States U.S. Treasury Bill U.S. Treasury Bills* Due 09/27/2012 5.09% (cost $999,780) Total Fixed Income Securities (cost $999,780) 5.09% LONG FUTURES CONTRACTS Description Fair Value ($) % of Net Asset Value Agriculture 0.28% Metals 0.05% Stock indices 0.21% Short-term interest rates (0.13)% Long-term interest rates (0.40)% Total long futures contracts 0.01% SHORT FUTURES CONTRACTS Description Fair Value ($) % of Net Asset Value Agriculture (0.60)% Energy (0.65)% Metals (0.20)% Stock indices (0.54)% Total short futures contracts (1.99)% Total futures contracts (1.98)% FORWARD CURRENCY CONTRACTS Description Fair Value ($) % of Net Asset Value Various long forward currency contracts 0.96% Various short forward currency contracts (2.40)% Total forward currency contracts (1.44)% * Pledged as collateral for the trading of forwards positions. See Accompanying Notes to Financial Statements. 3 CAMPBELL GLOBAL TREND FUND, L.P. CONDENSED SCHEDULE OF INVESTMENTS DECEMBER 31, 2011 (Unaudited) FIXED INCOME SECURITIES Maturity Face Value Description Fair Value ($) % of Net Asset Value Government And Agency Obligations United States U.S. Treasury Bill U.S. Treasury Bills* Due 02/02/2012 3.61% (cost $650,000) Total Fixed Income Securities (cost $650,000) 3.61% LONG FUTURES CONTRACTS Description Fair Value ($) % of Net Asset Value Energy (0.03)% Metals 0.07% Stock indices 0.33% Short-term interest rates 0.14% Long-term interest rates 1.95% Total long futures contracts 2.46% SHORT FUTURES CONTRACTS Description Fair Value ($) % of Net Asset Value Agriculture (0.65)% Energy 0.27% Metals 0.50% Stock indices 0.12% Short-term interest rates 0.00% Total short futures contracts 0.24% Total futures contracts 2.70% FORWARD CURRENCY CONTRACTS Description Fair Value ($) % of Net Asset Value Various long forward currency contracts 0.04% Various short forward currency contracts 2.49% Total forward currency contracts 2.53% * Pledged as collateral for the trading of forwards positions. See Accompanying Notes to Financial Statements. 4 CAMPBELL GLOBAL TREND FUND, L.P. STATEMENTS OF FINANCIAL CONDITION June 30, 2012 and December 31, 2011 (Unaudited) June 30, 2012 December 31, 2011 ASSETS Equity in futures broker trading accounts Cash Restricted cash Net unrealized gain (loss) on open futures contracts Total equity in futures broker trading accounts Cash Fixed income securities (cost $999,780 and $650,000, respectively) Net unrealized gain (loss) on open forwardcurrency contracts Interest receivable Prepaid expenses 0 Other assets Total assets LIABILITIES Accounts payable Advisory fee General partner fee 0 Broker-dealer custodial fee Sales fee Accrued commissions and other trading feeson open contracts Offering costs payable Total liabilities PARTNERS’ CAPITAL (Net Asset Value) Class A Units - Redeemable General Partner - 437.174 and 7,500.072 units outstanding at June 30, 2012 and December 31, 2011, respectively Limited Partners - 7,550.787 and 326.005 units outstanding at June 30, 2012 and December 31, 2011, respectively Class B Units - Redeemable Limited Partners - 344.579 and 237.712 units outstanding at June 30, 2012 and December 31, 2011, respectively Class C Units - Redeemable General Partner - 423.574 and 7,500.072 units outstanding at June 30, 2012 and December 31, 2011, respectively Limited Partners - 8,057.209 and 172.262 units outstanding at June 30, 2012 and December 31, 2011, respectively Class D Units - Redeemable Limited Partners - 755.303 and 562.483 units outstanding at June 30, 2012 and December 31, 2011, respectively Total partners’ capital (Net Asset Value) Total liabilities and partners’ capital (Net Asset Value) See Accompanying Notes to Financial Statements. 5 CAMPBELL GLOBAL TREND FUND, L.P. STATEMENTS OF OPERATIONS For the Three Months and Six Months Ended June 30, 2012 and 2011 (Unaudited) Three Months Ended June 30, Six Months Ended June 30, TRADING GAINS (LOSSES) Futures trading gains (losses) Realized Change in unrealized Brokerage commissions Net gain (loss) from futures trading Forward currency and options on forward currency trading gains (losses) Realized Change in unrealized Brokerage commissions Net gain (loss) from forward currency and options on forward currency trading Total net trading gain (loss) NET INVESTMENT INCOME (LOSS) Investment income Interest income Total investment income Expenses Advisory fee General partner fee 0 Sales fee Broker-dealer custodial fee Performance fee 0 0 Operating expenses Total expenses Net investment income (loss) NET INCOME (LOSS) NET INCOME (LOSS) PER GENERAL PARTNER AND LIMITED PARTNER UNIT (based on weighted average number of units outstanding during the period) Class A Class B(1) Class C Class D(1) INCREASE (DECREASE) IN NET ASSET VALUE PER GENERAL PARTNER AND LIMITED PARTNER UNIT Class A Class B(1) Class C Class D(1) WEIGHTED AVERAGE NUMBER OF UNITS OUTSTANDING DURING THE PERIOD Class A Class B(1) Class C Class D(1) Class B Units and Class D Units commenced trading on May 1, 2011; therefore, the information shown is for the period May 1 through June 30, 2011. See Accompanying Notes to Financial Statements. 6 CAMPBELL GLOBAL TREND FUND, L.P. STATEMENTS OF CASH FLOWS For the Six Months Ended June 30, 2012 and 2011 (Unaudited) Six Months Ended June 30, Cash flows from (for) operating activities Net income (loss) Adjustments to reconcile net income (loss) to net cash from (for) operating activities Net change in unrealized on futures, forwards and fixed income (Increase) decrease in restricted cash (Increase) decrease in interest receivable (Increase) decrease in prepaid expenses (Increase) decrease in other assets Increase (decrease) in accounts payable and accrued expenses Purchases of investments in fixed income securities 0 Sales/maturities of investments in fixed income securities 0 Net cash from (for) operating activities Cash flows from (for) financing activities Addition of units Redemption of units 0 Offering costs paid Net cash from (for) financing activities Net increase (decrease) in cash Unrestricted Cash Beginning of period End of period End of period cash consists of: Cash in futures broker trading accounts Cash Total end of period cash Supplemental Non-Cash Financing Activities Non-Cash transfers of General Partner Class A and Class Cunits to a relatedLimited Partner $0 See Accompanying Notes to Financial Statements. 7 CAMPBELL GLOBAL TREND FUND, L.P. STATEMENTS OF CHANGES IN PARTNERS’ CAPITAL (NET ASSET VALUE) For the Six Months Ended June 30, 2012 and 2011 (Unaudited) Partners’ Capital - Class A General Partner Limited Partners Total Units Amount Units Amount Units Amount Six Months Ended June 30, 2012 Balances at December 31, 2011 Net income (loss) for the six months ended June 30, 2012 Additions 0 Transfers in 0 Transfers out 0 Redemptions 0 Offering costs Balances at June 30, 2012 Six Months Ended June 30, 2011 Balances at December 31, 2010 Net income (loss) for the six months ended June 30, 2011 Additions 0 Offering costs Balances at June 30, 2011 Net Asset Value per General and Limited Partners’ Unit - Class A June 30, 2012 December 31, 2011 June 30, 2011 December 31, 2010 See Accompanying Notes to Financial Statements. 8 CAMPBELL GLOBAL TREND FUND, L.P. STATEMENTS OF CHANGES IN PARTNERS’ CAPITAL (NET ASSET VALUE) For the Six Months Ended June 30, 2012 and 2011 (Unaudited) Partners’ Capital - Class C General Partner Limited Partners Total Units Amount Units Amount Units Amount Six Months Ended June 30, 2012 Balances at December 31, 2011 Net income (loss) for the six months ended June 30, 2012 Additions 0 Transfers in 0 Transfers out 0 Redemptions 0 Offering costs Balances at June 30, 2012 Six Months Ended June 30, 2011 Balances at December 31, 2010 Net income (loss) for the six months ended June 30, 2011 Additions 0 Offering costs Balances at June 30, 2011 Net Asset Value per General and Limited Partners’ Unit - Class C June 30, 2012 December 31, 2011 June 30, 2011 December 31, 2010 See Accompanying Notes to Financial Statements. 9 CAMPBELL GLOBAL TREND FUND, L.P. STATEMENTS OF CHANGES IN PARTNERS’ CAPITAL (NET ASSET VALUE) For the Six Months Ended June 30, 2012 and 2011 (Unaudited) Partners’ Capital - Class B(1) Limited Partners Units Amount Six Months Ended June 30, 2012 Balances at December 31, 2011 Additions Net income (loss) for the six months ended June 30, 2012 Offering costs Balances at June 30, 2012 Six Months Ended June 30, 2011 Balances at December 31, 2010 $0 Additions Net income (loss) for the six months ended June 30, 2011 Offering costs Balances at June 30, 2011 Net Asset Value per Limited Partners' Unit - Class B June 30, 2012 December 31, 2011 June 30, 2011 May 1, 2011 Partners’ Capital - Class D(1) Limited Partners Units Amount Six Months Ended June 30, 2012 Balances at December 31, 2011 Additions Redemptions Net income (loss) for the six months ended June 30, 2012 Offering costs Balances at June 30, 2012 Six Months Ended June 30, 2011 Balances at December 31, 2010 $0 Additions Net income (loss) for the six months ended June 30, 2011 Offering costs Balances at June 30, 2011 Net Asset Value per Limited Partners' Unit - Class D June 30, 2012 December 31, 2011 June 30, 2011 May 1, 2011 Class B Units and Class D Units commenced trading on May 1, 2011. See Accompanying Notes to Financial Statements. 10 CAMPBELL GLOBAL TREND FUND, L.P. FINANCIAL HIGHLIGHTS For the Three Months and Six Months Ended June 30, 2012 and 2011 (Unaudited) The following information presents per unit operating performance data and other supplemental financial data for the three months and six months ended June 30, 2012 and 2011. This information has been derived from information presented in the unaudited financial statements. Class A Three Months Ended June 30, Six Months Ended June 30, Per Unit Performance (for a unit outstanding throughout the entire period) Net asset value per unit at beginning of period Income (loss) from operations: Total net trading gains (losses) (1) Net investment income (loss)(1) Total net income (loss) from operations Offering costs (1) Net asset value per unit at end of period Total Return (3) (0.68)% 0.37% 1.09% (4.23)% Supplemental Data Ratios to average net asset value: Expenses prior to performance fee (4) 4.81% 5.67% 5.28% 5.55% Performance fee (3) 0.01% 0.00% 0.01% 0.00% Total expenses 4.82% 5.67% 5.29% 5.55% Net investment income (loss)(2),(4) (4.72)% (5.64)% (5.22)% (5.49)% Total returns are calculated based on the change in value of a unit during the period. An individual partner's total returns and ratios may vary from the above total returns and ratios based on the timing of additions and redemptions. Net investment income (loss) per unit and offering costs per unit are calculated by dividing the net investment income (loss) and offering costs by the average number of units outstanding during the period. Total net trading gains (losses) is a balancing amount necessary to reconcile the change in net asset value per unit with the other per unit information. Excludes performance fee. Not annualized Annualized See Accompanying Notes to Financial Statements. 11 CAMPBELL GLOBAL TREND FUND, L.P. FINANCIAL HIGHLIGHTS For the Three Months and Six Months Ended June 30, 2012 and 2011 (Unaudited) The following information presents per unit operating performance data and other supplemental financial data for the three months and six months ended June 30, 2012 and the period May 1, 2011 (commencement of trading) through June 30, 2011. This information has been derived from information presented in the unaudited financial statements. Class B Three Months Ended June 30, Six Months Ended June 30, Period May 1, 2011 (commencement of trading) through June 30, Per Unit Performance (for a unit outstanding throughout the entire period) Net asset value per unit at beginning of period (6) Income (loss) from operations: Total net trading gains (losses) (1) Net investment income (loss)(1) Total net income (loss) from operations Offering costs (1) Net asset value per unit at end of period Total Return (3) (0.65)% 1.19% (6.87)% Supplemental Data Ratios to average net asset value: Expenses prior to performance fee (4) 4.48% 4.85% 5.68% Performance fee (3) 0.00% 0.00% 0.00% Total expenses 4.48% 4.85% 5.68% Net investment income (loss)(2),(4) (4.39)% (4.79)% (5.64)% Total returns are calculated based on the change in value of a unit during the period. An individual partner's total returns and ratios may vary from the above total returns and ratios based on the timing of additions and redemptions. Net investment income (loss) per unit and offering costs per unit are calculated by dividing the net investment income (loss) and offering costs by the average number of units outstanding during the period. Total net trading gains (losses) is a balancing amount necessary to reconcile the change in net asset value per unit with the other per unit information. Excludes performance fee. Not annualized Annualized Class B Units commenced trading on May 1, 2011. Represents the net asset value per Class B Unit at May 1, 2011 (commencement of trading). See Accompanying Notes to Financial Statements. 12 CAMPBELL GLOBAL TREND FUND, L.P. FINANCIAL HIGHLIGHTS For the Three Months and Six Months Ended June 30, 2012 and 2011 (Unaudited) The following information presents per unit operating performance data and other supplemental financial data for the three months and six months ended June 30, 2012 and 2011. This information has been derived from information presented in the unaudited financial statements. Class C Three Months Ended June 30, Six Months Ended June 30, Per Unit Performance (for a unit outstanding throughout the entire period) Net asset value per unit at beginning of period Income (loss) from operations: Total net trading gains (losses) (1) Net investment income (loss)(1) Total net income (loss) from operations Offering costs (1) Net asset value per unit at end of period Total Return (3) (0.20)% 0.84% 1.67% (3.34)% Supplemental Data Ratios to average net asset value: Expenses prior to performance fee (4) 2.78% 3.80% 3.25% 3.74% Performance fee (3) 0.00% 0.00% 0.39% 0.00% Total expenses 2.78% 3.80% 3.64% 3.74% Net investment income (loss)(2),(4) (2.69)% (3.77)% (3.19)% (3.67)% Total returns are calculated based on the change in value of a unit during the period. An individual partner's total returns and ratios may vary from the above total returns and ratios based on the timing of additions and redemptions. Net investment income (loss) per unit and offering costs per unit are calculated by dividing the net investment income (loss) and offering costs by the average number of units outstanding during the period. Total net trading gains (losses) is a balancing amount necessary to reconcile the change in net asset value per unit with the other per unit information. Excludes performance fee. Not annualized Annualized See Accompanying Notes to Financial Statements. 13 CAMPBELL GLOBAL TREND FUND, L.P. FINANCIAL HIGHLIGHTS For the Three Months and Six Months Ended June 30, 2012 and 2011 (Unaudited) The following information presents per unit operating performance data and other supplemental financial data for the three months and six months ended June 30, 2012 and the period May 1, 2011 (commencement of trading) through June 30, 2011. This information has been derived from information presented in the unaudited financial statements. Class D Three Months Ended June 30, Six Months Ended June 30, Period May 1, 2011 (commencement of trading) through June 30, Per Unit Performance (for a unit outstanding throughout the entire period) Net asset value per unit at beginning of period (6) Income (loss) from operations: Total net trading gains (losses) (1) Net investment income (loss)(1) Total net income (loss) from operations Offering costs (1) Net asset value per unit at end of period Total Return (3) (0.18)% 2.18% (6.54)% Supplemental Data Ratios to average net asset value: Expenses prior to performance fee (4) 2.50% 2.90% 3.51% Performance fee (3) 0.03% 0.03% 0.00% Total expenses 2.53% 2.93% 3.51% Net investment income (loss)(2),(4) (2.41)% (2.84)% (3.55)% Total returns are calculated based on the change in value of a unit during the period. An individual partner's total returns and ratios may vary from the above total returns and ratios based on the timing of additions and redemptions. Net investment income (loss) per unit and offering costs per unit are calculated by dividing the net investment income (loss) and offering costs by the average number of units outstanding during the period. Total net trading gains (losses) is a balancing amount necessary to reconcile the change in net asset value per unit with the other per unit information. Excludes performance fee. Not annualized Annualized Class D Units commenced trading on May 1, 2011. Represents the net asset value per Class D Unit at May 1, 2011 (commencement of trading). See Accompanying Notes to Financial Statements. 14 CAMPBELL GLOBAL TREND FUND, L.P. NOTES TO FINANCIAL STATEMENTS JUNE 30, 2012 (Unaudited) Note 1.ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES A.General Description of the Fund Campbell Global Trend Fund, L.P. (the "Fund") was formed as a Delaware series limited partnership pursuant to and in accordance with the provisions of the Delaware Revised Uniform Limited Partnership Act (the "Act") on December 1, 2009. The Fund operates as a commodity investment pool and engages in the speculative trading of futures and forward currency contracts. The Global TrendFund seeks appreciation through trading a diversified portfolio of global futures and currencies pursuant to both traditional trend following and factor based trend following models.The Fund consists of five classes of limited partnership Units: Class AUnits, Class B Units, Class CUnits, Class DUnits and Class EUnits. Only Class A Units, Class B Units, Class C Units and Class D Units will be offered. Class E Units are not being offered for sale but will be issued in exchange for Class A Units, Class B Units, Class C Units and Class D Units in certain circumstances. The Fund was initiallycomprised of two series - the Global Trend Series (USD) and the Global Trend Series (GLD). On April 6, 2010, the Fund was seeded with $1,000 each in Class A (USD), Class B (USD), Class C (USD), Class D (USD), Class A (GLD) and Class B (GLD). These amounts were redeemed before the Fund began trading on June 1, 2010. The Global Trend Series (GLD)did not commence trading. On March 18, 2011, the Fund filed a registration statement with the Securities and Exchange Commission (the "SEC")to merge the Global Trend Series (GLD) into the Global Trend Series (USD). The registration became effective on May 2, 2011. B.Regulation As a registrant with theSEC, theFundis subject to the regulatory requirements under the Securities Act of 1933 and the Securities Exchange Act of 1934. As a commodity investment pool, the Fundis subject to the regulations of the Commodity Futures Trading Commission, an agency of the United States (U.S.) government which regulates most aspects of the commodity futures industry; rules of the National Futures Association, an industry self-regulatory organization; and the requirements of the various commodity exchanges where the Fund executes transactions. Additionally, the Fundis subject to the requirements of futures commission merchants (the "futures brokers") and interbank market makers through which the Fund trades. C.Method of Reporting The Fund's financial statements are presented in accordance with accounting principles generally accepted in the United States of America, which may require the use of certain estimates made by the Fund's management. Actual results may differ from these estimates. Investment transactions are accounted for on the trade date. Gains or losses are realized when contracts are liquidated. Unrealized gains and losses on open contracts (the difference between contract trade price and fair value) are reported in the Statements of Financial Condition as a net gain or loss, as there exists a right of offset of unrealized gains or losses in accordance with Financial Accounting Standards Board ("FASB") Accounting Standards Codification ("ASC") 210-20, Offsetting - Balance Sheet. The fair value of futures (exchange-traded) contracts is based on by the various futures exchanges, and reflects the settlement price for each contract as of the close on the last business day of the reporting period. The fair value of forward currency (non-exchange traded) contracts was extrapolated on a forward basis from the spot prices quoted as of 3:00 P.M. (E.T.) on the last business day of the reporting period. For purposes of both financial reporting and calculation of redemption value, Net Asset Value per unit is calculated by dividing Net Asset Value by the number of outstanding units. D.Fair Value The Fund adopted the provisions of ASC 820,Fair Value Measurements and Disclosure ("ASC 820"). ASC 820 provides guidance for determining fair value and requires increased disclosure regarding the inputs to valuation techniques used to measure fair value. ASC 820 defines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. ASC 820 establishes a fair value hierarchy which prioritizes the inputs to valuation techniques used to measure fair value into three broad levels. The fair value hierarchy gives the highest priority to quoted prices (unadjusted) in active markets for identical assets or liabilities (Level 1) and the lowest priority to unobservable inputs (Level 3). Level 1 inputs are quoted prices (unadjusted) in active markets for identical assets or liabilities that the Fund has the ability to access at the measurement date. An active market for the asset or liability is a market in which transactions for the asset or liability occur with sufficient frequency and volume to provide pricing information on an ongoing basis. The value of the Fund's exchange-traded futures contracts fall into this category. Level 2 inputs are inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. This category includes forward currency contracts that the Fund values using models or other valuation methodologies derived from observable market data. This category aslo included fixed income investments. Level 3 inputs are unobservable inputs for an asset or liability (including the Fund's own assumptions used in determining the fair value of investments). Unobservable inputs shall be used to measure fair value to the extent that observable inputs are not available, thereby allowing for situations in which there is little, if any, market activity for the asset or liability at the measurement date. As of June 30, 2012 and December 31, 2011 and the periods ended June 30, 2012 and 2011, the Fund did not have any Level 3 assets or liabilities. 15 CAMPBELL GLOBAL TREND FUND, L.P. NOTES TO FINANCIAL STATEMENTS June 30, 2012 (Unaudited) The following table sets forth by level within the fair value hierarchy the Fund's investments accounted for at fair value on a recurring basis as ofJune 30, 2012 and December 31, 2011. Fair Value at June 30, 2012 Description Level 1 Level 2 Level 3 Total Investments Fixed income securities $ 0 $ 0 Other Financial Instruments Exchange-traded futures contracts 0 0 Forward currency contracts 0 0 Total $ 0 Fair Value at December 31, 2011 Description Level 1 Level 2 Level 3 Total Investments Fixed income securities $ 0 $ 0 Other Financial Instruments Exchange-traded futures contracts 0 0 Forward currency contracts 0 0 Total $ 0 There were no transfers to or from Level 1 to Level 2 for the period ended June 30, 2012 and the year ended December 31, 2011. The gross presentation of the fair value of theFund's derivatives by instrument type is shown in Note 9. See Condensed Schedules of Investments for additional detail categorization. E.Income Taxes The Fund will prepare calendar year U.S. federal and applicable statetax returns and report to the partners their allocable shares of the Fund’s income, expenses and trading gains or losses. No provision for income taxes has been made in the accompanying financial statements as each partner is individually responsible for reporting income or loss based on such partner’s respective share of the Fund’s income and expenses as reported for income tax purposes. Management has continued to evaluate the application of ASC 740, Income Taxes, to the Fund, and has determined that no reserves for uncertain tax positions were required. There are no tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly increase or decrease within twelve months. The 2011 and 2010tax years generally remain subject to the examination by the U.S. federal and most state tax authorities. F.Organization and Initial Offering Costs Organization and initial offering costs were advanced by Campbell & Company, Inc. ("Campbell & Company"), the general partner. In addition, the general partner will incur all costs in connection with the continuous offering of units of the Fund. Each Class of Units, excluding Class E, will be charged a monthly rate of 1/12 of 0.5% (0.5% annualized) of each Class of Units’ month-end net asset value (as defined in the Amended Agreement of Limited Partnership) until such amounts are fully reimbursed to the general partner. The reimbursement is limited to 2.5% of the total subscriptions accepted by the Fund. The Fund will only be liable for payment of offering costs on a monthly basis. If the Fund terminates prior to completion of payment of such amounts to Campbell & Company, Campbell & Company will not be entitled to any additional payments and the Fund will have no further obligation. Organizational costs will be charged to expense as incurred and offering costs will be charged directly to partners’ capital. At June 30, 2012 and December 31, 2011, the amount of unreimbursed offering costs incurred by Campbell & Company is $650,619 and $650,763, respectively. G.Foreign Currency Transactions The Fund's functional currency is the U.S. dollar; however, it transacts business in currencies other than the U.S. dollar. Assets and liabilities denominated in currencies other than the U.S. dollar are translated into U.S. dollars at the rates in effect at the date of the Statements of Financial Condition. Income and expense items denominated in currencies other than the U.S. dollar are translated into U.S. dollars at the rates in effect during the period. Gains and losses resulting from the translation to U.S. dollars are reported in income. 16 CAMPBELL GLOBAL TREND FUND, L.P. NOTES TO FINANCIAL STATEMENTS June 30, 2012 (Unaudited) H.Allocations Income or loss for the Fund (prior to calculation of the advisory fee, general partner fee, organization and offering costs, sales fee, broker-dealer custody fee and performance fee) is allocated pro rata for each Class within the Fund. Each Class of Units is then charged the advisory fee, general partner fee, organization and offering costs, sales fee, broker-dealer custody fee and performance fee applicable to such Class of Units. I.Recently Issued Accounting Pronouncements In May 2011, the FASB issued ASU No. 2011-04, Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS ("ASU 2011-04"), to achieve common fair value measurement and disclosure requirements in U.S. GAAP and International Financial Reporting Standards. ASU 2011-04 explains how to measure fair value. It does not require additional fair value measurements and is not intended to establish valuation standards or affect valuation practices outside of financial reporting. As of January 1, 2012, the Fund adopted the provisions of ASU 2011-04. The adoption of ASU 2011-04 did not have a material impact on the Fund's financial statement disclosures. In December 2011, the FASB issued ASU No. 2011-11, Balance Sheet (Topic 210), Disclosures about Offsetting Assets and Liabilities ("ASU 2011-11"), which requires entities to disclose information about financial instruments and derivative instruments that have been offset orthat are subject to enforceable master netting agreements, to enable users of its financial statements to evaluate the effect or potential effect of those agreements on its financial position. Entities will be required to provide both net (offset amounts) and gross information in the notes to the financial statements for relevant assets and liabilities that are offset or subject to the arrangements. The amendments in ASU No. 2011-11 are effective for interim and annual periods beginning on or after January 1, 2013, and an entity should provide the disclosures required by the amendments retrospectively for all comparable periods presented. The Fundis in the process of evaluating the disclosure requirements and any impact the new disclosures will have on its financial statements. Note 2.GENERAL PARTNER AND TRADING ADVISOR The general partner of the Fund is Campbell & Company, which conducts and manages the business of the Fund. Campbell & Company is also the trading advisor of the Fund. The Amended Agreement of Limited Partnership requires Campbell & Company to maintain a capital account in the Fund equal to 1% of the net aggregate capital contributions of all partners in the Fund or $25,000, whichever is greater. Additionally, Campbell & Company is required by the Amended Agreement of Limited Partnership to maintain a net worth so long as it acts as general partner equal to at least 5% of the capital contributed by all the limited partnerships for which it acts as general partner, including the Fund. The minimum required net worth shall in no case be less than $50,000 nor shall net worth in excess of $1,000,000 be required. Each Class of Units pays a monthly advisory fee of 1/12 of 2% (2% annualized) of such Class’ month-end net assets to Campbell & Company. Prior to April 1, 2012, each Class of Units paid a monthly general partner fee of 1/12 of 1% (1% annualized) of such Class' month-end net assets to Campbell &Company. Effective April 1, 2012, the Agreement of Limited Partnership between the Fund and Campbell & Company was amended to remove the 1% general partner fee. Each Class of Units will pay Campbell & Company a quarterly performance fee equal to 20% of that Class of Units’ aggregate cumulative appreciation (as defined in the Fund's Agreement of Limited Partnership, as amended) in the net asset value per Unit, exclusive of appreciation attributable to interest income allocable to such Class of Units, and as adjusted for subscriptions and redemptions, on a cumulative high water mark basis. In determining the performance fee, net assets shall not be reduced by the performance fee being calculated. The performance fee is paid only on profits attributable to each Class of Units outstanding. The performance fee is accrued monthly, paid quarterly and is not subject to any clawback provisions. Note 3.SALES FEE The Fund will pay the selling agents for Class A Units andClass B Unitsa sales fee of 2% of the subscription amount of each subscription for Class A Units andClass BUnits. In addition, commencing thirteen months after the sale of Units and in return for providing ongoing services to the limited partners, the Fund will pay those selling agents (or their assignees) up to 1/12 of 2% (2% annually) of the month-end net asset value of Class A Units and Class B Units. The amount paid to selling agents on Class A Units and Class B Units sold will not exceed 8% of the gross offering proceeds of the Class A Units and 9% of the gross offering proceeds of the Class B Units sold. Note 4.DEPOSITS WITH FUTURES BROKER The Fund deposits assets with a futures broker, Newedge USA, LLC, subject to Commodity Futures Trading Commission regulations and various exchange and futures broker requirements. Margin requirements are satisfied by the deposit of U.S. Treasury bills and cash with such futures broker. The Fund typically earns interest income on its assets deposited with the futuresbroker. Note 5.DEPOSITS WITH INTERBANK MARKET MAKER The Fund’s counterparty with regard to its forward currency transactions is the Royal Bank of Scotland PLC ("RBS"). The Fund has entered into an International Swap and Derivatives Association, Inc. agreement with RBS which governs these transactions. The credit ratings reported by the three major rating agencies for RBS were considered investment grade as of June 30, 2012.Margin requirements are satisfied by the deposit of U.S. Treasury bills and cash with RBS. The Fund typically earns interest income on its assets deposited with RBS. Note 6.BROKER-DEALER CUSTODY FEE Class A Units andClass C Units will pay a monthly broker-dealer custodial fee of 1/12 of 0.25% (0.25% annually) of each respective Class’ month-end net asset value (as defined in the Fund's Agreement of Limited Partnership, as amended) to the selling agents (the firm and not the individual). The total amount paid to the selling agents for such broker-dealer custodial fees per Unit will not exceed 1% of the gross offering proceeds of Class A Units and 6% of the gross offering proceeds of Class CUnits. Note 7.OPERATING EXPENSES Operating expenses for each Class of Units inthe Fundare restricted by the Amended Agreement of Limited Partnership to 0.50% per annum of the average month-end net asset value (as defined) of each Class of Units. Any operating expense which exceeds the 0.50% expense cap will be reimbursed by Campbell & Company. Actual operating expenses exceeded the cap for the year ended December 31, 2011 by$1,817 and is included in other assets on the Statements of Financial Condition as of December 31, 2011. As of June 30, 2012, Campbell &Company has reimbursed the Fund for the operating expenses whichexceeded the cap for the year ended December 31, 2011. For the period ended June 30, 2012, operating expenses exceededa pro rata amount of thecap by $743 and is included in other assets on the Statements of Financial Condition. 17 CAMPBELL GLOBAL TREND FUND, L.P. NOTES TO FINANCIAL STATEMENTS June 30, 2012 (Unaudited) Note 8.SUBSCRIPTIONS, DISTRIBUTIONS AND REDEMPTIONS Investments in the Fund are made by subscription agreement, subject to acceptance by Campbell & Company. On June 30, 2012 the general partner transferred $15,941,083 of Class A and Class C units to a related limited partner. The Fund is not required to make distributions, but may do so at the sole discretion of Campbell & Company. A limited partner may request and receive redemption of units owned, subject to restrictions in the Amended Agreement of Limited Partnership. Units are transferable, but no market exists for their sale and none is expected to develop. Monthly redemptions are permitted upon ten (10) business days advance written notice to Campbell & Company. Redemption fees paid to Campbell &Company apply to Class AUnits andClass BUnits through the first twelve month-ends following purchase as follows: 1.833% of net asset value per redeemed Unit through the second month-end, 1.666% of net asset value per redeemed Unit through the third month-end, 1.500% of net asset value per redeemed Unit through the fourth month-end, 1.333% of net asset value per redeemed Unit through the fifth month-end, 1.167% of net asset value per redeemed Unit through the sixth month-end, 1.000% of net asset value per redeemed Unit through the seventh month-end, 0.833% of net asset value per redeemed Unit through the eighth month-end, 0.667% of net asset value per redeemed Unit through the ninth month-end, 0.500% of net asset value per redeemed Unit through the tenth month-end, 0.333% of net asset value per redeemed Unit through the eleventh month-end, and0.167% of net asset value per redeemed Unit through the twelfth month-end. The month-end as of which the Unit is purchased is counted as the first month-end. After the twelfth month-end following purchase of a Class A Unit or Class BUnit, no redemption fees apply. Note 9.TRADING ACTIVITIES AND RELATED RISKS The Fund engages in the speculative trading of U.S. and foreign futures contracts andforward currency contracts (collectively, "derivatives"). Specifically, the Fund trades a portfolio focused on financial futures, which are instruments designed to hedge or speculate on changes in interest rates, currency exchange rates or stock index values, as well as metals, energy and agriculture values. The Fund is exposed to both market risk, the risk arising from changes in the fair value of the contracts, and credit risk, the risk of failure by another party to perform according to the terms of a contract. Purchase and sale of futures contracts requires margin deposits with the futures brokers. Additional deposits may be necessary for any loss on contract value. The Commodity Exchange Act requires a futures broker to segregate all customer transactions and assets from such futures broker's proprietary activities. A customer's cash and other property (for example, U.S. Treasury bills) deposited with a futures broker are considered commingled with all other customer funds subject to the futures broker's segregation requirements. In the event of a futures broker's insolvency, recovery may be limited to a pro rata share of segregated funds available. It is possible that the recovered amount could be less than total cash and other property deposited. The amount of required margin and good faith deposits with the futuresbrokers and interbank market makers usually range from 10% to 30% of Net Asset Value. The cash deposited with theinterbank market maker at June 30, 2012 and December 31, 2011 was $601,723 and $139,944, respectively, which equals 3% and 1% of Net Asset Value, respectively. These amounts are included in cash. Included in cash deposits with the futures broker and interbank market maker at June 30, 2012 and December 31, 2011 was restricted cash for margin requirements of $2,605,827 and $1,887,062 respectively, which equals 13% and 10% of Net Asset Value respectively. The Fund trades forward currency contracts in unregulated markets between principals and assumes the risk of loss from counterparty nonperformance. Accordingly, the risks associated with forward currency contracts are generally greater than those associated with exchange traded contracts because of the greater risk of counterparty default. Additionally, the trading of forward currency contracts typically involves delayed cash settlement. The Fund has a substantial portion of its assets on deposit with financial institutions. In the event of a financial institution's insolvency, recovery of Fund assets on deposit may be limited to account insurance or other protection afforded such deposits. For derivatives, risks arise from changes in the fair value of the contracts. Market movements result in frequent changes in the fair value of the Fund's open positions and, consequently, in its earnings and cash flow. The Fund's market risk is influenced by a wide variety of factors, including the level and volatility of exchange rates, interest rates, equity price levels, the fair value of financial instruments and contracts, the diversification effects among the Fund's open positions and the liquidity of the markets in which it trades. Theoretically, the Fund is exposed to a market risk equal to the notional contract value of futures and forward currency contracts purchased and unlimited liability on such contracts sold short. See Note 1. C. for an explanation of how the Fund determines its valuation for derivatives as well as the netting of derivatives. See Note 1. D. for an explanation of fair value and disclosure of the Fund's investments accounted for at fair value. The Fund adopted the provisions of ASC 815, Derivatives and Hedging, ("ASC 815"). ASC 815 provides enhanced disclosures about how and why an entity uses derivative instruments, how derivative instruments are accounted for, and how derivative instruments affect an entity's financial position, financial performance and cash flows. The following tables summarize quantitative information required by ASC 815. The fair value of the Fund's derivatives by instrument type, as well as the location of those instruments on the Statements of Financial Condition, as of June 30, 2012 andDecember 31, 2011is as follows: Type of Instrument * Statements of Financial Condition Location Asset Derivatives at June 30, 2012 Fair Value Liability Derivatives at June 30, 2012 Fair Value Net Agriculture Contracts Net unrealized gain (loss) on openfutures contracts Energy Contracts Net unrealized gain (loss) on openfutures contracts Metal Contracts Net unrealized gain (loss) on openfutures contracts Stock Indices Contracts Net unrealized gain (loss) on openfutures contracts Short-Term Interest Rate Contracts Net unrealized gain (loss) on openfutures contracts Long-Term Interest Rate Contracts Net unrealized gain (loss) on openfutures contracts Forward Currency Contracts Net unrealized gain (loss) on open forward currency contracts Totals * Derivatives not designated as hedging instruments under ASC 815 Type of Instrument * Statements of Financial Condition Location Asset Derivatives at December 31, 2011 Fair Value Liability Derivatives at December 31, 2011 Fair Value Net Agriculture Contracts Net unrealized gain (loss) on openfutures contracts Energy Contracts Net unrealized gain (loss) on openfutures contracts Metal Contracts Net unrealized gain (loss) on openfutures contracts Stock Indices Contracts Net unrealized gain (loss) on openfutures contracts Short-Term Interest Rate Contracts Net unrealized gain (loss) on openfutures contracts Long-Term Interest Rate Contracts Net unrealized gain (loss) on openfutures contracts Forward Currency Contracts Net unrealized gain (loss) on open forward currency contracts Totals * Derivatives not designated as hedging instruments under ASC 815 18 CAMPBELL GLOBAL TREND FUND, L.P. NOTES TO FINANCIAL STATEMENTS June 30, 2012 (Unaudited) The trading revenue of the Fund's derivatives by instrument type, as well as the location of those gains and losses on the Statements of Operations, for thethree months and six monthsended June 30, 2012 and2011is as follows: Type of Instrument Trading Gains / (Losses) for the Three Months Ended June 30, 2012 TradingGains / (Losses)for the Three Months Ended June 30, 2011 Agriculture Contracts Energy Contracts Metal Contracts Stock Indices Contracts Short-Term Interest Rate Contracts Long-Term Interest Rate Contracts Forward Currency Contracts Total Type of Instrument TradingGains / (Losses)for the Six Months Ended June 30, 2012 TradingGains / (Losses)for the Six Months Ended June 30, 2011 Agriculture Contracts Energy Contracts Metal Contracts Stock Indices Contracts Short-Term Interest Rate Contracts Long-Term Interest Rate Contracts Forward Currency Contracts Total Line Item in the Statements of Operations TradingGains / (Losses)for the Three Months Ended June 30, 2012 TradingGains/ (Losses)for the Three Months Ended June 30, 2011 Futures trading gains (losses): Realized ** Change in unrealized Forward currency trading gains (losses): Realized Change in unrealized Total ** Amounts differ from the amounts on the Statements of Operations as the amounts above do not include gains and losses on foreign currency cash balances at the futures broker. 19 CAMPBELL GLOBAL TREND FUND, L.P. NOTES TO FINANCIAL STATEMENTS June 30, 2012 (Unaudited) Line Item in the Statements of Operations TradingGains / (Losses)for the Six Months Ended June 30, 2012 TradingGains / (Losses)for the Six Months Ended June 30, 2011 Futures trading gains (losses): Realized ** Change in unrealized Forward currency trading gains (losses): Realized Change in unrealized Total ** Amounts differ from the amounts on the Statements of Operations as the amounts above do not include gains and losses on foreign currency cash balances at the futures broker. For the three months ended June 30, 2012 and 2011, the monthly average of futures contracts bought and sold was approximately 1,900 and 1,360 respectively, and the monthly average of notional value of forward currency contracts was $123,200,000 and $46,500,000 respectively. For the six months ended June 30, 2012 and 2011, the monthly average of futures contracts bought and sold was approximately 1,900 and 1,140 respectively, and the monthly average of notional value of forward currency contracts was $95,300,000 and $48,900,000 respectively. Open contracts generally mature within twelve months; as of June 30, 2012, the latest maturity date for open futures contracts is September 2014 andthe latest maturity date for open forward currency contracts is September 2012. However, the Fund intends to close all futures and foreign currency contracts prior to maturity. Campbell & Company has established procedures to actively monitor market risk and minimize credit risk, although there can be no assurance that it will, in fact, succeed in doing so. Campbell & Company's basic market risk control procedures consist of continuously monitoring open positions, diversification of the portfolio and maintenance of a margin-to-equity ratio that rarely exceeds 30%. Campbell & Company's attempt to manage the risk of the Fund's open positions is essentially the same in all market categories traded. Campbell & Company applies risk management policies to its trading which generally limit the total exposure that may be taken per "risk unit" of assets under management. In addition, Campbell & Company follows diversification guidelines (often formulated in terms of the balanced volatility between markets and correlated groups), as well as reducing position sizes dynamically in response to trading losses. Campbell & Company controls the risk of the Trust's non-trading fixed income instruments by limiting the duration of such instruments and requiring a minimum credit quality of the issuers of those instruments. Campbell & Company seeks to minimize credit risk primarily by depositing and maintaining the Fund's assets at financial institutions and brokers which Campbell & Company believes to be credit worthy. The limited partners bears the risk of loss only to the extent of the market value of their respective investments and, in certain specific circumstances, distributions and redemptions received. Note 10.INDEMNIFICATIONS In the normal course of business, the Fundenters into contracts and agreements that contain a variety of representations and warranties which provide general indemnifications. The Fund's maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the Fundthat have not yet occurred. The Fundexpects the risk of any future obligation under these indemnifications to be remote. Note 11.INTERIM FINANCIAL STATEMENTS The statements of financial condition, including the condensed schedules of investments, as of June 30, 2012 and December 31, 2011, the statements of operations and financial highlights for the three months and six months ended June 30, 2012 and 2011, and the statements of cash flows and changes inPartners' capital (Net Asset Value) for the six months ended June 30, 2012 and 2011 are unaudited. In the opinion of management, such financial statements reflect all adjustments, which were of a normal and recurring nature, necessary for a fair presentation of financial position as of June 30, 2012, and the results of operations and financial highlights for the three months and six months ended June 30, 2012 and 2011, and cash flows and changes inPartners' capital (Net Asset Value) for the six months ended June 30, 2012 and 2011. Note 12.SUBSEQUENT EVENTS Management of the Fund has evaluated subsequent events through the date the financial statements were filed. There are no subsequent events to record ordisclosein the financial statements. 20 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations. Introduction The Campbell Global Trend Fund L.P. (the “Registrant” or “the Fund”) was formed as a Delaware series limited partnership on December 1, 2009. The Registrant operates as a commodity investment pool, whose purpose is to trade speculatively in the U.S. and international futures and forward markets. Specifically, the Fund trades in a diverse array of global assets, including global interest rates, stock indices, currencies and commodities. The general partner and trading advisor of the Registrant is Campbell & Company, Inc. (“Campbell & Company”). In addition to making all trading decisions in its capacity as trading advisor, Campbell & Company conducts and manages all aspects of the business and administration of the Registrant in its role as general partner. Campbell & Company uses a systematic trading approach combined with quantitative portfolio management analysis and seeks to identify and profit from price movements in futures and forward markets. Multiple trading models are utilized across most markets traded. Each model analyzes market movements and internal market and price configurations in order to generate signals to be executed through a variety of execution platforms. As a registrant with the Securities and Exchange Commission, the Fund is subject to the regulatory requirements under the Securities Act of 1934. As a commodity investment pool, the Fund is subject to the provisions of the Commodity Exchange Act, regulations of the Commodity Futures Trading Commission, an agency of the United States (U.S.) government which regulates most aspects of the commodity futures industry; rules of the National Futures Association, an industry self-regulatory organization; and the requirements of the various commodity exchanges where the Fund executes transactions. Additionally, the Fund is subject to the requirements of futures commission merchants (brokers) and interbank market makers through which the Fund trades. The general partner has formed the Fund as a series limited partnership pursuant to and in accordance with the provisions of the Delaware Revised Uniform Limited Partnership Act (6 Del. C. § 17-101 et seq., as amended from time to time, the “Act”). The Act provides for the limitation of liability of each Series to the debts, liabilities, obligations and expenses of such Series and not those of any other Series or the Fund in general. The Fund will trade pursuant to the Campbell Trend Following Portfolio. The Trend Following Portfolio applies traditional and alternative trend following methods to systematically exploit future market moves through the use of price information. Some trend following strategies trade all markets while others are specific to certain sectors or factors. As ofJune 30, 2012, the aggregate capitalization of the Fund was $19,645,776 with Class A, Class B, Class C, and Class D comprising $8,854,456, $328,621, $9,721,791, and $740,908, respectively, of the total. The Net Asset Value per Unit was $1,108.48 for Class A, $953.69 for Class B, $1,146.33 for Class C, and $980.94 for Class D. No units have been issued for Class E. Critical Accounting Policies The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of income and expense during the reporting period. Management believes that the estimates utilized in preparing the financial statements are reasonable and prudent; however, actual results could differ from those estimates. The Fund’s significant accounting policies are described in Note 1 of the Financial Statements. The Fund will record all investments at fair value in its financial statements, with changes in fair value reported as a component of change in unrealized trading gains (losses) in the Statements of Operations. Generally, fair values are based on market prices; however, in certain circumstances, estimates are involved in determining fair value in the absence of an active market closing price (e.g. forward contracts which are traded in the inter-bank market). 21 Capital Resources The selling agents will offer the Fund Units during the initial offering period, and thereafter through the sale of Units offered pursuant to the continuing offering. The Fund does not intend to raise any capital through borrowing. Due to the nature of the Fund’s business, it will make no capital expenditures and will have no capital assets, which are not operating capital or assets. Liquidity Most United States commodity exchanges limit fluctuations in futures contracts prices during a single day by regulations referred to as “daily price fluctuation limits” or “daily limits.” During a single trading day, no trades may be executed at prices beyond the daily limit. Once the price of a futures contract has reached the daily limit for that day, positions in that contract can neither be taken nor liquidated. Futures prices have occasionally moved to the daily limit for several consecutive days with little or no trading. Similar occurrences could prevent the Fund from promptly liquidating unfavorable positions and subject the Fund to substantial losses which could exceed the margin initially committed to such trades. In addition, even if futures prices have not moved the daily limit, the Fund may not be able to execute futures trades at favorable prices if little trading in such contracts is taking place. Other than these limitations on liquidity, which are inherent in the Fund’s futures trading operations, the Fund’s assets are expected to be highly liquid. The entire offering proceeds, without deductions, will be credited to the Fund’s bank and brokerage accounts to engage in trading activities and as reserves for that trading. The Fund will meet margin requirements for its trading activities by depositing cash or U.S. government securities with the futures broker and the over-the-counter counterparty. In this way, substantially all (i.e., 95% or more) of the Fund’s assets, whether used as margin for trading purposes or as reserves for such trading, can be invested in U.S. government securities and time deposits with U.S. banks. This does not reduce the risk of loss from trading futures and forward contracts. The Fund will receive all interest earned on its assets. No other person shall receive any interest or other economic benefits from the deposit of the Fund’s assets. Approximately 10% to 30% of the Fund’s net assets will normally be committed as required margin for futures contracts and held by the futures broker, although the amount committed may vary significantly. Such assets will be maintained in the form of cash or U.S. Treasury bills in segregated accounts with the futures brokers pursuant to the Commodity Exchange Act and regulations thereunder. Approximately 10% to 30% of the Fund’s assets will be deposited with the over-the-counter counterparty in order to initiate and maintain forward contracts. Such assets are not held in segregation or otherwise regulated under the Commodity Exchange Act, unless such over-the-counter counterparty is registered as a futures commission merchant. These assets will be held either in U.S. government securities or short-term time deposits with U.S.-regulated bank affiliates of the over-the-counter counterparty. The remaining 40% to 80% of the Fund’s assets may be invested in cash equivalents, such as U.S. Treasury bills, and held by the futures broker or the over-the-counter counterparty. The Fund occasionally receives margin calls (requests to post more collateral) from its futures broker or over-the-counter counterparty, which are met by moving the required portion of the assets held in bank or other brokerage accounts to the account on margin call. Since inception, the Fund has not needed to liquidate any position as a result of a margin call. The Fund’s assets will not be, directly or indirectly, commingled with the property of any other person in violation of law or investedin or loaned to Campbell & Company or any affiliated entities. Off-Balance Sheet Risk The term “off-balance sheet risk” refers to an unrecorded potential liability that, even though it does not appear on the balance sheet, may result in future obligation or loss. The Fund will trade in futures and forward contracts and therefore will be a party to financial instruments with elements of off-balance sheet market and credit risk. In entering into these contracts there exists a risk to the Fund, market risk, that such contracts may be significantly influenced by market conditions, such as interest rate volatility, resulting in such contracts being less valuable. If the markets should move against all of the futures interests positions of the Fund at the same time, and if the Fund’s trading advisor was unable to offset futures interests positions of the Fund, the Fund could lose all of its assets and the Limited Partners would realize a 100% loss. Campbell & Company, as general partner of the Fund (who also acts as trading advisor) minimizes market risk through real-time monitoring of open positions, diversification of the portfolio and maintenance of a margin-to-equity ratio that rarely exceeds 30%. 22 In addition to market risk, in entering into futures and forward contracts there is a credit risk that a counterparty will not be able to meet its obligations to the Fund. The counterparty for futures contracts traded in the United States and on most foreign exchanges is the clearinghouse associated with such exchange. In general, clearinghouses are backed by the corporate members of the clearinghouse who are required to share any financial burden resulting from the non-performance by one of their members and, as such, should significantly reduce this credit risk. In cases where the clearinghouse is not backed by the clearing members, like some foreign exchanges, it is normally backed by a consortium of banks or other financial institutions. In the case of forward contracts, which are traded on the interbank market rather than on exchanges, the counterparty is generally a single bank or other financial institution, rather than a group of financial institutions; thus there may be a greater counterparty credit risk. Campbell & Company will trade for the Fund only with those counterparties which it believes to be creditworthy. All positions of the Fund will be valued each day on a mark-to-market basis. There can be no assurance that any clearing member, clearinghouse or other counterparty will be able to meet its obligations to the Fund. Disclosures About Certain Trading Activities that Include Non-Exchange Traded Contracts Accounted for at Fair Value The Fund invests in futures and forward currency contracts. The fair value of futures (exchange-traded) contracts is determined by the various futures exchanges, and reflects the settlement price for each contract as of the close of the last business day of the reporting period. The fair value of forward (non-exchange traded) contracts is extrapolated on a forward basis from the spot prices quoted as of 3:00 P.M. (E.T.) of the last business day of the reporting period. Results of Operations The returns for thesix months endingJune 30, 2012for Class A,Class B, Class C and Class Dwere 1.09%,1.19%, 1.67% and 2.18%, respectively.The returns for thesix months endingJune 30, 2011 for Class A, Class B, Class C and Class D were (4.23)%, (6.87)%, (3.34)% and (6.54)%, respectively.During thesix months endedJune 30, 2012and 2011, the Fund accrued advisory and general partner fees in the amount of $242,177 and $254,985respectively, and paid advisory and general partner fees in the amount of $254,369 and $256,364, respectively. Performance fees were accrued in the amount of $37,698 and $0, respectively, and paid performance fees in the amount of $37,698 and $0, respectively. 2012 (For theSix Months EndingJune 30) Of the 2012 year-to-dateincrease of 1.09% for Class A, approximately 4.13% was due to trading gains (before commissions) and approximately 0.03% due to investment income, offset by approximately 3.07% due to brokerage fees, advisory fees, general partner fees, selling agent fees, offering costs and operating expenses borne by Class A. Of the 2012 year-to-dateincrease of 1.19% for Class B, approximately 4.13% was due to trading gains (before commissions) and approximately 0.03% due to investment income, offset by approximately 2.97% due to brokerage fees, advisory fees, general partner fees, selling agent fees, offering costs and operating expenses borne by Class B. Of the 2012 year-to-dateincrease of 1.67% for Class C, approximately 4.13% was due to trading gains (before commissions) and approximately 0.03% due to investment income, offset by approximately 2.49% due to brokerage fees, advisory fees, general partner fees,performance fees,selling agent fees, offering costs and operating expenses borne by Class C. Of the 2012 year-to-dateincrease of 2.18% for Class D, approximately 4.13% was due to trading gains (before commissions) and approximately 0.03% due to investment income, offset by approximately 1.98% due to brokerage fees, advisory fees, general partner fees, offering costs and operating expenses borne by Class D. 23 An analysis of the 4.13% year-to-date trading gain by sector is as follows: Sector % Gain (Loss) Commodities % Currencies ) Interest Rates Stock Indices % 2012 began on a positive note, providing much needed relief to market participants across most sectors. Improving global economic data, progress with the European sovereign debt crisis, and continued central bank support drove prices higher in many markets, with the notable exception of the U.S. Dollar. The Fund's models were well positioned for these moves, recording gains in all four sectors with fixed income and stock index futures leading the way. Rising global bond prices in the U.S., Europe and Japan drove returns; the interest rates sector gained over 1% for the Fund as yields continued to drop on further monetary easing. Long positions in U.S. and European equity indices were the major source of return in the stock index sector, adding approximately 1% to the Fund, as prices moved higher on positive global manufacturing data, improving sentiment in Europe, and the Fed’s pledge to keep interest rates low until 2014. The commodity sector traded flat recording gains on the Fund’s short position in natural gas offset by losses in industrial metals. The foreign exchange sector was profitable, driven by long positions in the commodity linked currencies of Australia and New Zealand. February continued to exhibit a sense of global optimism that began 2012. Positive data in global economies and Central Bank support in China, Europe and Japan pushed equity prices and many commodities higher. Fixed income prices and the U.S. Dollar against the G10 currencies, with the notable exception of the Japanese Yen, fell as investors moved towards risk assets. The Fund profited in three of the four major sectors traded, experiencing losses in fixed income, with commodities, equity indices and foreign exchange driving gains. Rising petroleum prices were a major contributor to the Fund’s performance as tensions with Iran, stronger U.S. economic data, and a tightening global supply environment led to the rally in prices, adding almost 2% to the portfolio. Additional gains were recorded in equity indices from a net long position in stock index futures as the upward trend continued. Equity market gains were driven by continued improvement in manufacturing, employment and housing data, as well as friendly Central Bank policies and the approval of the second Greek bailout package. Other gains stemmed from currency trading, where the Japanese Yen was the major contributor. The Fund’s models quickly reacted to a changing trend in the Yen, a result of Japan’s trade balance ending 2011 in deficit territory for the first time in 30 years, and profited on the 6.5% loss in the currency’s value against the Dollar. A portion of these gains were offset by losses experienced in the fixed income sector as investors rotated out of the safety of government debt. March ended an overall profitable first quarter of 2012 with a pullback in performance. The majority of losses stemmed from a mid-month reversal of the longstanding upward trend in fixed income prices. Additional losses in foreign exchange trading were more than offset by gains in the commodities and equity indices sectors. The diversity of markets held in the Fund helped to mitigate losses as the Fixed Income sector experienced particularly high volatility. Better-than-expected economic data and the U.S. FOMC raising their assessment of the U.S. economy reduced the market’s expectation of additional Fed support and caused a move away from safe haven assets. Fixed income prices tumbled across the curve and the Fund’s long position in the sector suffered. Concerns over demand for commodities also caused losses for the Fund as signs of a slowing economy in China caused the depreciation of the commodity-linked currencies of Australia and New Zealand. Gains in equity indices and energies offset some losses as the Fed reaffirmed its easy-money policy, sending stocks higher, and the existing upward trend in oil and downward trend in natural gas extended. A profitable April began the second quarter of 2012 with gains coming from the Fixed Income sector. The other three sectors, commodities, foreign exchange, and stock indices, detracted from the Fund’s performance. Markets continue to exhibit high volatility and a high sensitivity to headlines in the news, creating both challenges and opportunities for participants. Softer economic data, increased expectations of action from central banks, and continued uncertainty in Europe pushed fixed income markets higher in April, leading gains in the Fund’s portfolio. A portion of these gains were offset by losses experienced in the equity markets from long positions in global stock index futures. Additional losses were recorded in the commodity markets from the Fund’s long positions in the energy markets as petroleum prices consolidated through the month of April with gasoline underperforming the complex. The price action in energies revealed a pause in the geopolitical fears that have gripped the markets for much of the year as well as a pause in the excitement over the better than expected economic performance in the United States through Q1. Losses were also experienced in the foreign exchange markets from the Fund’s short positions in the Japanese Yen. The value of the Yen strengthened by almost 3% as the Bank of Japan,which was under pressure to deliver more easing at the end of the month, and broadly disappointed the markets. The Fund’s strategies recorded gains in three of four sectors traded in May. Continued problems in Europe and signs of a slowing global economy helped push safe haven asset prices higher and caused risk assets to fall. The fixed income, foreign exchange, and commodity sectors were profitable for the Fund while the equity indices sector detracted from performance. The primary source of returns in May came from the fixed income sector. Weaker economic numbers and persisting uncertainty across the euro zone drove many fixed income yields to record lows, negative in some cases, and benefited the Fund’s long position in global government bond futures. Increased safe haven demand produced additional gains in the foreign exchange sector from the Fund’s long positions in the U.S. Dollar, particularly vs. the Euro currency. The U.S. Dollar reached its highest level since September 2010 with the Dollar Index (DXY) up over 5% on the month. Ongoing efforts by the Bank of Japan and the Swiss National Bank to limit their currency’s strength helped bolster the appeal of the Dollar. Smaller gains were recorded in the commodity markets from the Fund’s short positions in cotton as the soft commodity sold-off all month and ended the month down 21.5% on increasing global supply and falling demand in China. Additional gains in the commodity markets came from short positions in base and precious metals. A portion of these gains was offset by losses in the equity markets from positions in U.S. and global stock index futures as the markets sold off aggressively on the back of concerns about a possible Greek exit from the European Union, Spain’s struggle to recapitalize its’ banks, and softer global economic data. The Fund experienced losses in all sectors during the month of June, ending the quarter relatively flat on a gross basis.Global market moves caused by unexpected policy responses from the E.U. summit on the final day of the month reversed gains in profitable sectors and exacerbated losses in unprofitable sectors. Foreign exchange markets led losses in June from a long position in the U.S. Dollar, particularly against the Euro.The Euro rallied into month-end on market optimism from the E.U. summit after European leaders agreed to recapitalize banks directly from the bailout fund and to remove ESM seniority for Spain.These developments, combined with the formation of a government in Greece, caused a decline in safe haven asset prices and recorded losses in the Fund’s long global government bond and short European stock index positions. In the commodity markets, natural gas prices increased on warmer-than-normal weather, low storage injection numbers from the EIA, and a tropical storm in the Gulf, leading to losses from the Fund’s short position.The rally in coffee prices on supply concerns out of Brazil also led to losses from the Fund’s short position in the soft commodity. 24 2011 (For theSix Months EndingJune 30) Of the 2011 year-to-date decrease of (4.23)% for Class A, approximately (1.06)% was due to trading losses (before commissions) and approximately (3.20)% was due to brokerage fees,management fees, selling agent fees, offering costs and operating expenses borne by Class A, offset by approximately 0.03% due to investment income. Of the period from May 1, 2011 (commencement of trading) through June 30, 2011 decrease of (6.87)% for Class B, approximately (5.91)% was due to trading losses (before commissions) and approximately (0.97)% was due to brokerage fees,management fees, selling agent fees, offering costs and operating expenses borne by Class B, offset by approximately 0.01% due to investment income. Of the 2011 year-to-date decrease of (3.34)% for Class C, approximately (1.06)% was due to trading losses (before commissions) and approximately (2.31)% was due to brokerage fees,management fees,offering costs and operating expenses borne by Class C, offset by approximately 0.03% due to investment income. Of the period from May 1, 2011 (commencement of trading) through June 30, 2011 decrease of (6.54)% for Class D, approximately (5.91)% was due to trading losses (before commissions) and approximately (0.64)% was due to brokerage fees,management fees, selling agent fees, offering costs and operating expenses borne by Class D, offset by approximately 0.01% due to investment income An analysis of the (1.06)% year-to-date tradingloss by sector is as follows: Sector % Gain (Loss) Commodities )% Currencies Interest Rates Stock Indices ) )% 2011 started with global equities trending higher, fueled by improving U.S. labor market conditions, a “pro-business” move toward the center by President Obama, stronger corporate earnings and a general rotation from fixed income into stocks. The Fund’s long equity positions made the sector the best performer for the month of January, in the face of such a rising global equity environment. Commodity trading also produced gains for the month of January from the Fund’s long positions in agricultural and energy contracts.A number ofenergy contracts reached24month highs on strong global demand due to a number of factors, including, cold weather in the U.S. / U.K. and civil unrest in the Middle East. Cotton started 2011 up over 16% for the month of January on surging demand from the world’s biggest consumer, China. Currency trading on the month proved difficult as the Fund’s short position in the U.S. Dollar generated losses as emerging market risk aversion may have been prompted by the Egyptian anti-government protests. Additional losses were recorded in the fixed income markets from the Fund’s long position in short-term European rates. The bond market was choppy during the first part of January until concerns were raised about Euro-zone inflation, contributing toa sell-off in short-term rates as market participants began pricing in future rate hikes. In February, geopolitical concerns, centering on the growing Middle East/North African ("MENA") populist uprising,may have negatively affected thecommodity markets. This regional tension may have generated significant price movements in the energy sector fueling gains for the Fund. Precious Metals, including gold and silver, were also strong contributors, along with soft commodities such as cotton (+17% during February) and coffee as they continued their upward trends.Additional gains were recorded in equity tradingdue partially toimproving macroeconomic data supporting the global recovery theme.While some of the major currencies rallied during the month, others like the New Zealand Dollar fell significantly on the devastation of a massive earthquake in the Christchurch region. In the aggregate, currency trading was marginally positive on the month for the Fund. Fixed Income trading finished slightly negative as price action was choppy across the globe, mainly from better economic data in the early part of the month followed by risk aversion in the second half of the month. The “V–shaped” behavior in most sectors during Marchmay have been caused by global stock market volatility compounded by the devastating earthquake and resulting tsunami in Japan, followed by upside surprises to manufacturing data and other economic activity as the month came to a close. Global stock markets experienced significant volatility as theMENAunrest and Europe’s sovereign debt crisis both worsened prior to the crisis in Japan that concluded with threats of a nuclear reactor emergency. While the Nikkei finished down approximately 8% for March, the U.S. stock market was relatively unchanged despite large mid-month swings. The Fund’s models adjusted to the abrupt price swings by reducing long equity exposure over 50% (region specific) by mid-month across the U.S., Europe and Asia. Stock indices trading was the worst performing sector for March. Commodities were negatively impacted by base metal prices. Gains from long positions in energies and precious metals were not enough to overcome losses in nickel, copper and corn. Currency trading also proved challenging as Central Banks intervened in response to excess volatility and disorderly movements in exchange rates that may have been perceived as having adverse implications for economic and financial stability. In particular, the Fund’s short position in the Japanese Yen suffered as a result of the repatriation of Yen back to Japan. While risk exposures were light in fixed income trading, small losses were incurred in both short-term and long-term rates due to choppy market price action. While March’s tumultuous markets were highlighted by the tragic events in Japan, April’s theme revolved around a persistently weaker U.S. Dollar coupled with a strong “risk on” appetite in global stock markets. Irrespective of the continued unrest in the Middle East/North Africa, Goldman Sachs’ warning that the commodities boom may be running out of steam and oil at multi-year highs, the bulls prevailed on strong M&A activity, a strong start to the earnings season, and the U.S. Federal Reserve’s continued pledge to keep interest rates low for an “extended period.” The U.S. Dollar Index experienced its largest monthly decline since September of last year as Bernanke maintained an accommodative stance in the U.S., while the European Central Bank raised rates to fight inflation. Additional downward pressure came in the form of an S&P downgrade, mid-month, to the U.S. long-term credit outlook. The Fund recorded solid gains in the currency sector, particularly against the Swiss Franc and commodity-linked currencies such as the Australian Dollar and the New Zealand Dollar. Commodity trading also produced substantial gains as geopolitics contributed to a strong rally in the petroleum complex. Precious metals were also solid performers as Silver came close to its all-time high when the infamous Hunt brothers attempted to corner the market in 1980. In stock indices, the Fund generally increased its net long exposure as bullish trends reasserted themselves following a chaotic March, while only maintaining a marginal short exposure in Japan. Trading in fixed income yielded flat results as gains in long positions were offset by losses from short positions. In many ways, the commodity markets took center stage in May. The petroleum complex sold off substantially on May 5th, despite the lack of any oil-related fundamental data. In addition, precious metals saw a significant decline with the price of silver dropping 24%, giving back the entire April rally. While the Fund suffered losses in these sectors, our models significantly reduced long commodity exposure on the abrupt reversal in price action and spike in volatility throughout the month. Trading in global equities also generated losses on softer economic data, Wall Street lowering U.S. growth forecasts, and renewed European sovereign debt concerns mainly focused on Greece. While positions have been reduced in this sector, regional risk was rotated out of Europe and back to the U.S. Losses were also recorded in currency trading as the U.S. Dollar rallied against most major currencies. The Fund's long Euro position produced the biggest currency loss, as the European Central Bank disappointed expectations of rate hikes at its May policy meeting. Fixed income trading produced strong positive results, helping to mitigate losses in riskier assets as the flight-to-quality theme was dominant in May. The Greek debt crisis continued to dominate price movement in June, leading to the eventual passage of an austerity plan at month-end. In addition, the U.S. Federal Reserve, which continues to expect that economic conditions are likely to warrant exceptionally low interest rates for an extended period, gave no hint of a new “QE3” program. Commodity trading was difficult in June, particularly in the energy complex, as prices continued to fall from late April/early May highs. Concerns about the European sovereign debt crisis, discord with OPEC, and an unexpected and controversial use of U.S. and European strategic petroleum reserves by the IEA (International Energy Agency) and the DOE (Department of Energy) weighed heavy on prices. Additional losses were recorded in precious and base metals. Trading in global equities also produced negative results as stock markets around the world declined on Greek debt concerns and weak economic data. While the Fund’s models generally reduced overall long stock index exposure throughout the month, concentrations remained in the U.S. and Europe with mixed positioning in Asia. Risky assets rallied and bond prices fell across the globe during the last few days of the month after the austerity package in Greece was finally passed. Small losses were recorded in fixed income trading, particularly on the short-end of the curve. Foreign exchange markets were largely unchanged in June, despite a rollercoaster of headlines that caused the currency markets to fluctuate intra-month. The Fund continues to maintain a short U.S. Dollar exposure versus most major currencies. 25 Item 3. Quantitative and Qualitative Disclosures About Market Risk. Introduction Past Results Not Necessarily Indicative of Future Performance The Fund is a speculative commodity pool. The market sensitive instruments held by it are acquired for speculative trading purposes, and all or a substantial amount of the Fund’s assets are subject to the risk of trading loss. Unlike an operating company, the risk of market sensitive instruments is integral, not incidental, to the Fund’s main line of business. Market movements result in frequent changes in the fair market value of the Fund’s open positions and, consequently, in its earnings and cash flow. The Fund’s market risk is influenced by a wide variety of factors, including the level and volatility of exchange rates, interest rates, equity price levels, the market value of financial instruments and contracts, the diversification effects among the Fund’s open positions and the liquidity of the markets in which it trades. The Fund rapidly acquires and liquidates both long and short positions in a wide range of difference markets. Consequently, it is not possible to predict how a particular future market scenario will affect performance, and the Fund’s past performance is not necessarily indicative of its futures results. Standard of Materiality Materiality as used in this section, “Quantitative and Qualitative Disclosures About Market Risk,” is based on an assessment of reasonably possible market movements and the potential losses caused by such movements, taking into account the leverage and multiplier features of the Fund’s market sensitive instruments. Quantifying the Fund’s Trading Value at Risk Quantitative Forward-Looking Statements The following quantitative disclosures regarding the Fund’s market risk exposures contain “forward-looking statements” within the meaning of the safe harbor from civil liability provided for such statements by the Private Securities Litigation Reform Act of 1995 (set forth in Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934). All quantitative disclosures in this section are deemed to be forward-looking statements for purposes of the safe harbor, except for statements of historical fact (such as the dollar amount of maintenance margin required for market risk sensitive instruments held at the end of the reporting period). The Fund's risk exposure in the various market sectors traded is estimated in terms of Value at Risk ("VaR"). TheFund estimates VaR using a model based upon realized returns (with a confidence level of 97.5%) which involves constructing a distribution of actual daily changes in the value of a trading portfolio. The VaR model takes into account linear exposures to risks, including equity and commodity prices, interest rates, foreign exchange rates, and correlation among these variables. The changes in portfolio value are based on daily percentage changes observed in key market indices or other market factors to which the portfolio is sensitive.The Fund's VaR at a one day 97.5% confidence level of the Fund's VaR corresponds to the negative change in portfolio value that, based on observed market risk factors, would have been exceeded once in 40 trading days or one day in 40. VaR typically does not represent the worst case outcome. TheFund uses approximately one quarter of realized portfolio's returns to estimate volatility. Normal distribution assumption is then applied to the volatility to generate the return distribution. The VaR is the 2.5 percentile of this distribution. The VaR for a sector represents the one day downside risk for the aggregate exposures associated with this sector. The current methodology used to calculate the aggregate VaR represents the VaR of the Fund’s open positions across all market sectors, and is less than the sum of the VaRs for all such market sectors due to the diversification benefit across asset classes. 26 The Fund’s VaR computations are based on the risk representation of the underlying benchmark for each instrument or contract and does not distinguish between exchange and non-exchange dealer-based instruments. It is also not based on exchange and/or dealer-based maintenance margin requirements. VaR models, including the Fund’s, are continually evolving as trading portfolios become more diverse and modeling techniques and systems capabilities improve. Please note that the VaR model is used to numerically quantify market risk for historic reporting purposes only and is not utilized by the Fund in its daily risk management activities. Please further note that VaR as described above may not be comparable to similarly titled measures used by other entities. Because the business of the Fund is the speculative trading of futures and forwards, the composition of the Fund’s trading portfolio can change significantly over any given time period, or even within a single trading day, which could positively or negatively materially impact market risk as measured by VaR. The Fund’s Trading Value at Risk in Different Market Sectors The following tables indicate the trading Value at Risk associated with the Fund’s open positions by market category as ofJune 30, 2012 and December 31, 2011 and the trading gains/losses by market category for thesix months endedJune 30, 2012and the year ended December 31, 2011. June 30, 2012 Market Sector Value at Risk* Trading Gain/(Loss)** Commodities % % Currencies % )% Interest Rates % % Stock Indices % % Aggregate/Total % % * — The VaR for a sector represents the one day downside risk for the aggregate exposures associated with this sector. The aggregate VaR represents the VaR of the Fund’s open positions across all market sectors, and is less than the sum of the VaRs for all such market sectors due to the diversification benefit across asset classes. ** — Represents the gross trading for the Fund for thesix months endedJune 30, 2012. Of the 2012 year-to-dateincrease of 1.09% for Class A, approximately 4.13% was due to trading gains (before commissions) and approximately 0.03% was due to investment income, offset by approximately 3.07% due to brokerage fees, advisory fees, general partner fees, selling agent fees, offering costs and operating expenses borne by Class A. Of the 2012 year-to-dateincrease of 1.19% for Class B, approximately 4.13% was due to trading gains (before commissions) and approximately 0.03% was due to investment income, offset by approximately 2.97% due to brokerage fees, advisory fees, general partner fees, selling agent fees, offering costs and operating expenses borne by Class B. Of the 2012 year-to-dateincrease of 1.67% for Class C, approximately 4.13% was due to trading gains (before commissions) and approximately 0.03% due to investment income, offset by approximately 2.49% due to brokerage fees, advisory fees, general partner fees,performance fees,selling agent fees, offering costs and operating expenses borne by Class C. Of the 2012 year-to-dateincrease of 2.18% for Class D, approximately 4.13% was due to trading gains (before commissions) and approximately 0.03% due to investment income, offset by approximately 1.98% due to brokerage fees, advisory fees, general partner fees,offering costs and operating expenses borne by Class D. 27 December 31, 2011 Market Sector Value at Risk* Trading Gain/(Loss)** Commodities % )% Currencies % )% Interest Rates % % Stock Indices % )% Aggregate/Total % % * — The VaR for a sector represents the one day downside risk for the aggregate exposures associated with this sector. The aggregate VaR represents the VaR of the Fund’s open positions across all market sectors, and is less than the sum of the VaRs for all such market sectors due to the diversification benefit across asset classes. ** — Represents the gross trading for the Fund for the year ended December 31, 2011. Of the 2011 decrease of (1.99)% for Class A, approximately 4.60% was due to trading gains (before commissions) and approximately 0.05% was due to investment income,offset by approximately (6.64)%due to brokerage fees, advisory fees, general partner fees, selling agent fees, offering costs and operating expenses borne by Class A. Of the period from May 1, 2011 (commencement of trading) through December 31, 2011 decrease of (5.75)% for Class B, approximately (0.30)% was due to trading losses (before commissions) and approximately (5.47)% was due to brokerage fees, advisory fees, general partner fees, selling agent fees, offering costs and operating expenses borne by Class B, offset by approximately 0.02% due to investment income. Of the 2011decrease of (0.10)% for Class C, approximately 4.60% was due to tradinggains (before commissions) and approximately 0.05% was due to investment income, offset by approximately (4.75)%due to brokerage fees, advisory fees, general partner fees, performance fees, selling agent fees, offering costs and operating expenses borne by Class C. Of theperiod from May 1, 2011 (commencement of trading) through December 31, 2011 decrease of (4.00)% for Class D, approximately (0.30)% was due to trading losses (before commissions) and approximately (3.72)% was due to brokerage fees, advisory fees, general partner fees, offering costs and operating expenses borne by Class D, offset by approximately 0.02% due to investment income. Material Limitations of Value at Risk as an Assessment of Market Risk The following limitations of VaR as an assessment of market risk should be noted: 1) Past changes in market risk factors will not always result in accurate predictions of the distributions and correlations of future market movements; 2) Changes in portfolio value caused by market movements may differ from those of the VaR model; 3) VaR results reflect past trading positions while future risk depends on future positions; 4) VaR using a one day time horizon does not fully capture the market risk of positions that cannot be liquidated or hedged within one day; and 5) The historical market risk factor data for VaR estimation may provide only limited insight into losses that could be incurred under certain unusual market movements. VaR is not necessarily representative of historic risk nor should it be used to predict the Fund’s future financial performance or its ability to manage and monitor risk. There can be no assurance that the Fund’s actual losses on a particular day will not exceed the VaR amounts indicated or that such losses will not occur more than once in 40 trading days. 28 Non-Trading Risk The Fund has non-trading market risk on its foreign cash balances not needed for margin. However, these balances (as well as the market risk they represent) are immaterial. The Fund may also incur non-trading market risk as a result of investing a portion of its available assets in U.S. Treasury Bills held at the broker and over-the-counter counterparty. The market risk represented by these investments is minimal. Qualitative Disclosures Regarding Primary Trading Risk Exposures The following qualitative disclosures regarding the Fund’s market risk exposures — except for (i) those disclosures that are statements of historical fact and (ii) the descriptions of how the Fund manages its primary market risk exposures — constitute forward-looking statements within the meaning of Section 27A of the Securities Act and Section 21E of the Securities Exchange Act. The Fund’s primary market risk exposures as well as the strategies used and to be used by Campbell & Company for managing such exposures are subject to numerous uncertainties, contingencies and risks, any one of which could cause the actual results of the Fund’s risk controls to differ materially from the objectives of such strategies. Government interventions, defaults and expropriations, illiquid markets, the emergence of dominant fundamental factors, political upheavals, changes in historical price relationships, an influx of new market participants, increased regulation and many other factors could result in material losses as well as in material changes to the risk exposures and the risk management strategies of the Fund. There can be no assurance that the Fund’s current market exposure and/or risk management strategies will not change materially or that any such strategies will be effective in either the short- or long-term. Investors must be prepared to lose all or substantially all of their investment in the Fund. The following were the primary trading risk exposures of the Fund as ofJune 30, 2012, by market sector. Currencies The Fund’s currency exposure is to foreign exchange rate fluctuations, primarily fluctuations which disrupt the historical pricing relationships between different currencies and currency pairs. These fluctuations are influenced by interest rate changes as well as political and general economic conditions. The Fund trades in a large number of currencies, including cross-rates — i.e., positions between two currencies other than the U.S. Dollar. Campbell & Company does not anticipate that the risk profile of the Fund’s currency sector will change significantly in the future. Interest Rates Interest rate movements directly affect the price of the sovereign bond positions held by the Fund and indirectly the value of its stock index and currency positions. Interest rate movements in one country as well as relative interest rate movements between countries materially impact the Fund’s profitability. The Fund’s primary interest rate exposure is to interest rate fluctuations in the United States and the other G-7 countries. Campbell & Company anticipates that G-7 interest rates will remain the primary rate exposure of the Fund for the foreseeable future. Changes in the interest rate environment will have the most impact on longer dated fixed income positions at points of time throughout the year. The majority of the speculative positions held by the Fund may be held in medium to long-term fixed income positions. Stock Indices The Fund’s primary equity exposure is to equity price risk in the G-7 countries and several other countries or regions (Australia, Hong Kong, Spain, Taiwan and the Netherlands). The stock index futures traded by the Fund are by law limited to futures on broadly based indices. The Fund is primarily exposed to the risk of adverse price trends or static markets in the major U.S., European and Japanese indices. Markets that trade in a narrow range could result in the Fund’s positions being “whipsawed” into numerous small losses. 29 Energy The Fund’s primary energy market exposure is to natural gas, crude oil and derivative product price movements, often resulting from international political developments and ongoing conflicts in the Middle East and the perceived outcome. Oil and gas prices can be volatile and substantial profits and losses have been and are expected to continue to be experienced in this market. Metals The Fund’s metals market exposure is to fluctuations in the price of aluminum, copper, gold, silver, nickel, and zinc. Agricultural The Fund’s agricultural exposure is to the fluctuations in the price of wheat, corn, coffee, sugar, soy, hogs, cattle and cotton. Qualitative Disclosures Regarding Non-Trading Risk Exposure The following were the primary non-trading risk exposures of the Fund as ofJune 30, 2012. Foreign Currency Balances The Fund’s primary foreign currency balances are in Australian Dollar, Japanese Yen, British Pounds and Euros. The Fund controls the non-trading risk of these balances by regularly converting these balances back into dollars (no less frequently than twice a month, and more frequently if a particular foreign currency balance becomes unusually large). Qualitative Disclosures Regarding Means of Managing Risk Exposure The means by which the Fund and Campbell & Company, severally, attempt to manage the risk of the Fund’s open positions is essentially the same in all market categories traded. Campbell & Company applies risk management policies to its trading which generally limit the total exposure that may be taken per “risk unit” of assets under management. In addition, Campbell & Company follows diversification guidelines (often formulated in terms of the balanced volatility between markets and correlated groups), as well as reducing position sizes dynamically in response to trading losses. General The Fund is unaware of any (i) anticipated known demands, commitments or capital expenditures; (ii) material trends, favorable or unfavorable, in its capital resources; or (iii) trends or uncertainties that will have a material effect on operations. From time to time, certain regulatory agencies have proposed increased margin requirements on futures contracts. Because the Fund generally will use a small percentage of assets as margin, the Fund does not believe that any increase in margin requirements, as proposed, will have a material effect on the Fund’s operations. 30 Item 4. Controls and Procedures. Campbell & Company, Inc., the general partner of the Fund, with the participation of the general partner’s Chief Executive Officer and Chief Financial Officer, has evaluated the effectiveness of the design and operation of its disclosure controls and procedures (as defined in the Securities Exchange Act of 1934 Rules 13a-15(e) or 15d-15(e)) with respect to the Fund as of the end of the period covered by this quarterly report. Based on their evaluation, the Chief Executive Officer and Chief Financial Officer have concluded that these disclosure controls and procedures are effective. There were no changes in the general partner’s internal control over financial reporting applicable to the Fund identified in connection with the evaluation required by paragraph (d) of Exchange Act Rules 13a-15 or 15d-15 that occurred during the last fiscal quarter that have materially affected, or is reasonably likely to materially affect, internal control over financial reporting applicable to the Fund. 31 PART II - OTHER INFORMATION Item1. Legal Proceedings. None Item1A. Risk Factors. None Item2. Unregistered Sales of Equity Securities and Use of Proceeds. None Item3. Defaults Upon Senior Securities. Not applicable. Item4. Mine Safety Disclosures. Not applicable. Item5. Other Information. None Item6. Exhibits. Exhibit Number Description of Document Amended Certificate of Limited Partnership (1) ThirdAmended and Restated Agreement of Limited Partnership (included to the Prospectus as Exhibit A) (2) Limited Partner Privacy Notice (as included in the Prospectus) (2) Advisory Agreement between Campbell Global Trend Fund, L.P. and Campbell & Company, Inc. (3) Subscription Agreement and Power of Attorney (as included in the Prospectus) (2) Certification of Stephen C. Roussin, Chief Executive Officer, pursuant to Rules13a-14 and 15d-14 of the Securities Exchange Act of 1934. Certification of Gregory T. Donovan, Chief Financial Officer, pursuant to Rules13a-14 and 15d-14 of the Securities Exchange Act of 1934. Certification of Stephen C. Roussin, Chief Executive Officer, pursuant to 18 U.S.C. Section1350, as enacted by Section906 of The Sarbanes-Oxley Act of 2002. Certification of Gregory T. Donovan, Chief Financial Officer, pursuant to 18 U.S.C. Section1350, as enacted by Section906 of The Sarbanes-Oxley Act of 2002. Interactive data file pursuant to Rule 405 of Regulation S-T: (i) Condensed Schedules of Investments, (ii) Statements of Financial Condition, (iii) Statements of Operations, (iv) Statements of Cash Flows, (v) Statements of Changes in Partners’ Capital (Net Asset Value), (vi) Financial Highlights, and (vii) Notes to Financial Statements, tagged as blocks of text. (1) Previously filed as an exhibit to the Registration Statement on Form S-1 on April 27, 2010 and incorporated herein by reference. (2)Previously filed as an exhibit to Post-Effective Amendment No. 3 to the Registration Statement on Form S-1 on December 16, 2011 and incorporated herein by reference. (3)Previously filed as an exhibit on Form8-K on March 23,2012 and incorporated herein by reference. 32 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. CAMPBELLGLOBAL TRENDFUND, L.P. (Registrant) By: Campbell & Company, Inc. General Partner Date:August 14,2012 By: /s/ Stephen C. Roussin Stephen C. Roussin Chief Executive Officer 33 EXHIBIT INDEX Certification of Stephen C. Roussin, Chief Executive Officer, pursuant to Rules13a-14 and 15d-14 of the Securities Exchange Act of 1934. Certification of Gregory T. Donovan, Chief Financial Officer, pursuant to Rules13a-14 and 15d-14 of the Securities Exchange Act of 1934. Certification of Stephen C. Roussin, Chief Executive Officer, pursuant to 18 U.S.C. Section1350, as enacted by Section906 of The Sarbanes-Oxley Act of 2002. Certification of Gregory T. Donovan, Chief Financial Officer, pursuant to 18 U.S.C. Section1350, as enacted by Section906 of The Sarbanes-Oxley Act of 2002. Interactive data file pursuant to Rule 405 of Regulation S-T: (i) Condensed Schedules of Investments, (ii) Statements of Financial Condition, (iii) Statements of Operations, (iv) Statements of Cash Flows, (v) Statements of Changes in Partners’ Capital (Net Asset Value), (vi) Financial Highlights, and (vii) Notes to Financial Statements, tagged as blocks of text
